 Case 3:18-cv-00033-DHB-BKE Document 97 Filed 09/29/20 Page 1 of 1




                                                                        U.S.ni.'Y.           uni
                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                 2S P 2= 3b
                                  DUBLIN DIVISION

                                                                           SG. U;N. A G
MITCHELL LUDY,                              )
                                            )
             Plaintiff,                     )
                                            )
      V.                                    )          CV 318-033
                                            )
CONSTANCE PULLINS,Nurse; CERT               )
SGT. JASON HURST; CERT OFC.                 )
LAKEISHA SMITH; and CERT OFC.               )
LARRY TIMMONS,                              )
                                            )
             Defendants.                    )


                                       ORDER




      After a careful, de jiovo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

GRANTS Defendants’ motion for summary judgment, (doc. no. 75), DENIES Plaintiffs

motion for summary judgment, trial related motions, and motion for appointment of counsel,

(doc. nos. 81-85, 88), DIRECTS the Clerk to ENTER final judgment in favor of

Defendants, and CLOSES this civil action.


      SO ORDERED this                                         -2020, at Augusta, Georgia.




                                                UNITED STATED DISTRICT JUDGE
